Title: To John Adams from Henry Grand, 21 November 1781
From: Grand, Henry
To: Adams, John



Paris 21st of Novr. 1781

I have just time, sir, and no more to give you information of the good news we had all the day long yesterday.
In the morning we learnt that the english had been defeated by your troops near Charlestown where they lost 1200 Men.
In the afternoon we learnt by the Duke of Lausan that Lord Cornwallis and his whole army of 6000 Men Surrendered to the allied troops the 17th. of Oct.

I remain most respectfully sir Your most obt. hbl st

